Citation Nr: 0837403	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-04 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to July 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in November 2005, a statement of the 
case was issued in December 2005, and a substantive appeal 
was received in February 2006.  


FINDING OF FACT

COPD was not manifested during the veteran's active service, 
nor is COPD otherwise causally or etiologically related to 
the veteran's active service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in May 2005.  In March 2006, the veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective dates to be assigned are rendered moot.  Thus, VA 
has satisfied its duty to notify the appellant.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to COPD, so it is not necessary to obtain a VA medical 
opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  In other words, absent such evidence, 
the Board finds that it is unnecessary to require the veteran 
to report for a VA medical examination or to ask a medical 
expert to review the record because any examination report or 
medical opinion could not provide competent evidence of the 
incurrence of COPD in service.  Moreover, given the absence 
of any competent evidence of the claimed post-service 
disability until more than 12 years after service, any 
current opinions provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (a finding of service 
connection may not be based on a resort to speculation or 
even remote possibility).  

The evidence of record contains the veteran's service medical 
records and post-service VA and private medical records.  The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied.  For 
all the foregoing reasons, the Board will proceed to the 
merits of the veteran's appeal.  



Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

There are only limited service medical records available for 
the veteran.  On a dental patient medical history, the 
veteran answered to questions of whether he ever had 
"shortness of breath, swelling of the ankles, or palpitation 
of heart" and whether he had ever been treated for lung 
disease, which was noted to be bronchitis.  A service Report 
of Medical Examination for separation purposes dated in May 
1975 reflects that the veteran's lungs and chest were 
clinically evaluated as normal.  A service Report of Medical 
History for separation purposes dated in May 1975 reflects 
that the veteran checked the 'no' box for shortness of breath 
and for chronic cough.  He check the 'yes' box for chronic or 
frequent colds.    

In support of his claim, the veteran has submitted medical 
records which reflect treatment for COPD.  The veteran 
indicates that he was first admitted for treatment for COPD 
in 1987, but that he believes his condition began as a result 
of his military time over eleven years earlier.  

Private medical records from Dallas/Fort Worth Medical Center 
dated in December 1987 reflect that the veteran was assessed 
with acute exacerbation of COPD.  By way of medical history, 
it was reported that he had had a morning cough for the past 
three years.  He admitted to being told in the past that he 
had "problems with his lungs" due to chronic wheezing.  It 
was reported that he was a smoker of approximately 37 pack 
years and that he continued to smoke two packages a day.  

There are several VA outpatient treatment records and private 
medical records which reflect assessments of lung problems, 
including continued assessments of COPD.  

Although the veteran has asserted that he suffered COPD in 
service, the fact remains, however, that the May 1975 
examination report showed the lungs and chest were clinically 
evaluated as normal.  The clinically normal findings are 
significant in that it demonstrates that trained military 
medical personnel were of the opinion that no COPD was 
present at that time.  The Board views this inservice 
examination report as competent evidence that there was no 
COPD at that time.  Also of significance is the fact that at 
the time of his May 1975 examination, the veteran checked the 
'no' box for shortness of breath.  This suggests that the 
veteran himself did not believe that he had any ongoing COPD 
at that time.  

Moreover, the record does not show pertinent complaints or 
medical treatment for a number of years after discharge from 
service.  A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of continuing COPD for over 11 years between the period of 
active duty and the evidence showing treatment for COPD is 
itself evidence which tends to show that no COPD was incurred 
as a result of service.  

While acknowledging the veteran's belief that his COPD is due 
to service, it is well established that as a layperson, the 
veteran is not considered capable of opining as to the 
etiology of his disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Thus, service connection for COPD is not warranted.  This is 
a case where the preponderance of the evidence is against the 
claim and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

ORDER

Service connection for COPD is not warranted.  

The appeal is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


